TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 17, 2021



                                      NO. 03-19-00875-CR


                              Preston Flores Navarro, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the judgment. Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.